EXHIBIT 21
                                                                   Page 1
 1

 2                   UNITED STATES DISTRICT COURT
 3                  SOUTHERN DISTRICT OF NEW YORK
 4   - - - - - - - - - - - - - - - - - - - - - - - - - - X
 5   NATIONAL ASSOCIATION FOR THE ADVANCEMENT
 6   OF COLORED PEOPLE, SPRING VALLEY BRANCH, et al.
 7                                        Plaintiff,
 8             v.
 9   EAST RAMAPO CENTRAL SCHOOL DISTRICT, et al.
10   - - - - - - - - - - - - - - - - - - - - - - - - - - X
11

12

13

14                   DEPOSITION OF PIERRE GERMAIN
15                            New York, New York
16                      Thursday, October 18, 2018
17

18

19

20

21

22

23   Reported by:
24   LEONORA L. WALKER
25   JOB NO.   149473

                        TSG Reporting - Worldwide - 877-702-9580
                                                                          Page 6
 1                              P. GERMAIN

 2                    reporter please swear in the witness.

 3                    P I E R R E      G E R M A I N                 10:50:53

 4   The witness herein, having first been duly sworn by a

 5   Notary Public for the State of New York was examined

 6   and testified as follows:                                       10:50:53

 7   EXAMINATION BY

 8   MS. PARVIS:

 9          Q         Good morning, Mr. Germain.                     10:51:00

10          A         Good morning.       How are you?

11          Q         Good, thank you.         How are you?

12                    Before we get started I just wanted to         10:51:06

13   go over a few ground rules so we understand how this is

14   going to work today.

15                    Have you ever been deposed or testified        10:51:13

16   under oath before?

17          A         Not on that scale, but I have.

18          Q         So you have been deposed before?               10:51:20

19          A         Uh-huh.

20          Q         Do you know how many times, or for when,

21   or for what purposes?                                           10:51:26

22          A         I think that's only once.

23          Q         Only once?

24          A         Yeah.                                          10:51:30

25          Q         So you're aware that you just were sworn


                          TSG Reporting - Worldwide - 877-702-9580
                                                                           Page 34
 1                              P. GERMAIN

 2          A         About that, two or three.

 3          Q         Two or three?                                    11:22:21

 4          A         Uh-huh.

 5          Q         Okay.   And do you remember when these

 6   board meetings took place?        The month?                      11:22:31

 7          A         105 Madison.

 8                    MR. CRAVENS:      Where or when?

 9                    MS. PARVIS:      I said when, but that's         11:22:40

10          okay.     Where is perfectly fine.

11   BY MS. PARVIS:

12          Q         Do you remember when these board                 11:22:45

13   meetings took place?

14          A         When?   Like the timing?

15          Q         Like the month of 2013?                          11:22:55

16          A         I don't remember.         I know it started at

17   7:30 p.m.

18          Q         Okay.                                            11:23:00

19          A         But the day, like, when it's announced,

20   that's the time I go, but I don't remember if it's the

21   first week or the second week.          No, that I don't          11:23:09

22   remember.

23          Q         Totally understandable.

24                    And when you attended those board                11:23:19

25   meetings, what were the issues of greatest concern for


                          TSG Reporting - Worldwide - 877-702-9580
                                                                                Page 35
 1                             P. GERMAIN

 2   you at the time?

 3                  MR. CRAVENS:        Objection to the form.              11:23:29

 4                  THE WITNESS:        The reason why that I

 5          attended at that time the meetings because I

 6          was not even -- I was -- there was a time I                     11:23:43

 7          spent a lot of time in Haiti after the

 8          earthquake.     So I tried to help the Haitian

 9          construction in Haiti.           So when I came back and        11:23:55

10          I met with a friend of mine, by the name of

11          Mohammad, and he's a mechanic guy.                  He's from

12          Pakistan.     And he attended meetings before I                 11:24:10

13          have, and he was concerned because there was

14          one Haitian lady at the time -- that's the way

15          he put it -- was tried to videotaping the                       11:24:24

16          meeting.    They have to call police on her, and

17          he was concerned that we need to get together

18          to see what we can do.           And then he said he            11:24:34

19          didn't like the way they were treating the lady

20          at that time in the meeting.

21                  When he said that and I said, well, one                 11:24:48

22          thing that I realize also with my folks because

23          our problem, and I'm talking about culture, we

24          most likely like to complain too much, but we                   11:25:06

25          refuse to participate.           And by not


                          TSG Reporting - Worldwide - 877-702-9580
                                                                     Page 36
 1                     P. GERMAIN

 2   participating so we don't know what's going on.

 3   That's one of the reason why I become a fire                11:25:15

 4   fighter in my neighborhood at that time.

 5           And I did say to him that, well, since

 6   I'm back now, I would try to get involved                   11:25:30

 7   myself and volunteer my time to see what's

 8   going in the district.          And we take it from

 9   there to see if I could make a difference in                11:25:40

10   the quality of education of the kids in the

11   area.   And we spoke about that.

12           After that, I met with -- it was a                  11:26:01

13   meeting.    I don't know what -- I met with

14   Brendel Charles Logan.

15           THE COURT REPORTER:           Brendel?              11:26:17

16           THE WITNESS:       Brendel, B-R-E-N-D-E-L.

17   When we were talking and I said to her at that

18   time that I would like to get involved in the               11:26:31

19   school district to know what's going on in the

20   district.    And after I said to that to her, I

21   received a phone call.          I remember that day.    I   11:26:46

22   received a phone call, and the person, it was a

23   Spanish person that called me at that time and

24   I was speaking Spanish.           And then she was          11:26:56

25   impressed and listened to me speaking Spanish


                  TSG Reporting - Worldwide - 877-702-9580
                                                                          Page 37
 1                     P. GERMAIN

 2   with that person.

 3            She said, oh, you speak Spanish, too?                   11:27:06

 4            I said, yes, I do.

 5            And she said, oh, my God.              God is always

 6   good because I don't understand.                My husband       11:27:12

 7   involved in the district, and you just said you

 8   would like to get involved, and you speak

 9   Spanish which is a good thing.               Can I introduce     11:27:22

10   you to my husband?

11            I said, no problem.          And that was the

12   time she introduced me to Bernard Charles at                     11:27:33

13   that time.    And he said me at that time that he

14   was -- he was a part of the district already

15   because he was not elected.             He was -- what you       11:27:42

16   call that?    He was appointed at the district at

17   that time, and there will be election taking

18   place.    And he asked me if I would join his                    11:27:56

19   team.    And I said no problem because I would

20   love to get involved.

21            He reached out to another lady, the                     11:28:05

22   Spanish lady.     That's the way we get involved

23   in the election, and we take it from there.                  I

24   remember that.     Yeah.      That's why I get                   11:28:16

25   involved.


                  TSG Reporting - Worldwide - 877-702-9580
                                                                                 Page 77
 1                            P. GERMAIN

 2   allowed to.

 3             Q    So it's your position you cannot testify                 12:39:18

 4   about anything that occurred during your executive

 5   session?

 6             A    I cannot.                                                12:39:36

 7             Q    So earlier when you decided to run, you

 8   initially spoke with Mrs. Charles who put you in touch

 9   with her husband; is that correct?                                      12:40:15

10             A    That's correct.

11             Q    And Mr. Charles asked you to join his

12   team to run for a seat on the school board; is that                     12:40:22

13   correct?

14             A    That's correct.

15             Q    Can you describe what you mean by the                    12:40:24

16   word "team"?

17             A    When you join someone, it's more than

18   one, so to me it's like this your teammate.                   This is   12:40:33

19   the person you're going to get together to do

20   something, to fight for something.          That's what I

21   consider to be a team.                                                  12:40:41

22             Q    Okay.   And you said earlier that another

23   woman was part of that team.       Is that woman Marylou

24   Corado?                                                                 12:40:47

25             A    Marylou Corado, that is correct.


                        TSG Reporting - Worldwide - 877-702-9580
                                                                                   Page 78
 1                                P. GERMAIN

 2          Q          And how did you meet Ms. Corado?

 3          A          I think we were campaigning.                     I go   12:41:01

 4   sometimes to her church, right there on South Central

 5   Avenue at that time.

 6          Q          How did you communicate with Ms. Corado?                12:41:07

 7   Did you e-mail?

 8          A           I think we talk on the phone, or I go

 9   to her place usually at the church area.                                  12:41:28

10          Q          Did you ever send text messages?

11          A          I don't remember.

12          Q          And what about Mr. Charles?                 For the     12:41:33

13   most part, how did you communicate with Mr. Charles?

14          A          Verbally also.

15          Q          Verbally?       Verbally in person or                   12:41:37

16   verbally on the phone?

17          A          In person, or sometimes on the phone, or

18   sometimes I meet with you at your office or something                     12:41:41

19   like that.

20          Q          Did you ever e-mail back and forth with

21   Mr. Charles?                                                              12:41:44

22          A          No.

23          Q          Okay.    I'm just going to go back to your

24   declaration.   I'll continue to read so you don't have                    12:42:02

25   to hurt your eyes.


                             TSG Reporting - Worldwide - 877-702-9580
                                                                             Page 92
 1                               P. GERMAIN

 2   campaign events?

 3          A         I don't know.                                      12:56:47

 4          Q         Did you have any fundraisers, campaign

 5   fundraisers?

 6          A         No.   I don't remember, no.                        12:56:54

 7          Q         Did you generally fund raise in 2013 as

 8   you were campaigning?

 9          A         No.                                                12:56:59

10          Q         Did you raise any funds in 2013 as you

11   were campaigning?

12          A         No.                                                12:57:34

13                    MS. PARVIS:        You want a break?

14                    THE WITNESS:        Yeah.

15                    MS. PARVIS:        Okay.                           12:57:34

16                    THE VIDEOGRAPHER:           Time is 12:58 p.m.

17          and we're going off the record.

18                    (Whereupon a break was taken.)                     12:57:40

19                    THE VIDEOGRAPHER:           This is the start of

20          media label number 3.            The time now is 1:36

21          p.m. and we're back on the record.                           13:36:14

22   BY MS. PARVIS:

23          Q         Mr. Germain, before we broke for the

24   lunch break, we were discussing some of the things that             13:36:25

25   he did to campaign.      So I just want to go back to your


                            TSG Reporting - Worldwide - 877-702-9580
                                                                            Page 93
 1                              P. GERMAIN

 2   declaration, which has been marked as Exhibit 1.

 3                     On page 3 of that declaration, paragraph         13:36:36

 4   11, I'm happy to read for you.           It says, as part of our

 5   campaign, we met with members of Orthodox and Hasidic

 6   community.    Mr. Charles already knew several members of          13:36:47

 7   that community.    He introduced Ms. Corado and me to

 8   rabbis in the Orthodox and Hasidic community.

 9                     In that first sentence when you say "we          13:36:56

10   met with members of the Orthodox and Hasidic

11   community," is we the members of your team earlier Mr.

12   Charles and Ms. Corado?                                            13:37:05

13             A       That's correct.

14             Q       Do you know which members of the

15   Orthodox and Hasidic community you met with?                       13:37:09

16             A       I met with a couple rabbis, but I don't

17   know their name.

18             Q       You don't know their name.                       13:37:23

19                     Do you know when --

20             A       I was told their name, but I don't

21   remember their name to be honest with you.                         13:37:24

22             Q       And do you know when you met with these

23   rabbis?

24             A       I cannot be specific about it, but I             13:37:35

25   remember before we -- at the time we were campaigning


                           TSG Reporting - Worldwide - 877-702-9580
                                                                               Page 94
 1                             P. GERMAIN

 2   though, and he said, well, you now, I'm going to

 3   introduce to some rabbis, and then we went to their                   13:37:50

 4   offices, and we sit down and we talk.             As I was

 5   introduced to them, I remember I said to them that you

 6   are from Israel, you went through Holocaust.                   I'm    13:38:13

 7   pretty sure now you're here in New York, you're not

 8   going back to Israel.     I'm Haitian, we went through

 9   slavery.   And I'm here in now New York.             I'm pretty       13:38:27

10   sure I'm not going back to Haiti or ever.               We're here

11   to live together.   So why don't we do -- get ourselves

12   together, we seek one objective, the kids.                Let's see   13:38:43

13   what we can do for them.      That was my approach.

14          Q        So you said this was before you were

15   campaigning?                                                          13:38:50

16          A        At the time I believe I was campaigning.

17   I don't remember exact time.

18          Q        Okay.   You don't remember.                           13:38:57

19                   What if we put it in relation to the

20   phone call that you had with Mr. Charles -- well, the

21   phone call you had with Mrs. Charles.                                 13:39:05

22                   How soon after you decided to run with

23   Mr. Charles and as part of Mr. Charles' team did you

24   meet with these rabbis?                                               13:39:13

25          A        Coincidentally it was not that far I


                         TSG Reporting - Worldwide - 877-702-9580
                                                                                 Page 181
 1                               P. GERMAIN

 2

 3                                                                            15:56:36

 4   ---------------------I N D E X-------------------------

 5   WITNESS      EXAMINATION BY       PAGE

 6   P. Germain             Ms. Parvis                                 6      15:56:36

 7

 8   ----------------------E X H I B I T S------------------

 9   PLAINTIFF'S                                                       PAGE   15:56:36

10   Exhibit 1     Declaration of Pierre Germain                       44

11   Exhibit 2     Expenditure and Contribution

12                 Statement                                           115    15:56:36

13   Exhibit 3     East Ramapo Article                                 130

14   Exhibit 4     E-mail                                              157

15   Exhibit 5     Notice of Subpoena                                  163    15:56:36

16   Exhibit 6     The Blame Game Article              168

17

18                                                                            15:56:36

19

20

21                                                                            15:56:36

22

23

24                                                                            15:56:36

25



                            TSG Reporting - Worldwide - 877-702-9580
